DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on xxx, 2021.  Claims 1-3, 5-6, and 11-12 are pending in the application.
Status of Objections and Rejections
New grounds of rejection under 35 U.S.C. §103 are necessitated by the amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Patent Pub. 2007/0151851), provided in IDS filed on May 11, 2018, in view of Wang (U.S. Patent Pub. 2016/0169831) and Atsumi (U.S. 7,713,393), and further in view of Tomantschger (U.S. 5,302,274).
Regarding claim 1, Tanaka teaches a gas sensor ([0003] line 1: gas sensors) comprising; 
a gas sensor element (Fig. 6; [0185] lines 1-2: the gas sensor element 1B; [0187] lines 1-3: the gas sensor element 1B is similar in other structure to that of the gas sensor element of the first embodiment) detecting a concentration of a specific gas contained in a measuring gas ([0003] line 2: measuring a concentration of specified gas); 
the gas sensor element provided with 

a measuring gas electrode (Fig. 6; [0185] line 5: a measuring gas detecting electrode 14B) disposed on the first surface of the solid electrolyte body ([0185] lines 5-6: formed on an outer peripheral surface of the solid electrolyte body 13B), the measuring gas electrode being exposed to the measuring gas (to function as a measuring gas detecting electrode, it must be exposed to the measuring gas);
a reference gas electrode (Fig. 6; [0185] line 3: a reference gas detecting electrode 15B) disposed on the second surface of the solid electrolyte body ([0185] lines 3-4: formed on an inner peripheral wall of the solid electrolyte body 13B), and being exposed to reference gas (Fig. 6: showing the reference gas detecting electrode 15B is exposed to the reference gas chamber 150B);
a catalyst layer (Fig. 6; [0186] lines 3-4: a catalyst-supported trap layer 2B; corresponding to Fig. 1-2: 2) containing a metal catalyst (Fig. 1-2; [0134] line 6: catalyst particles 22) which is loaded onto a carrier (Fig. 1-2; [0134] lines 2-3: metal oxide particles 21); the catalyst layer having gas permeability ([0156] lines 1-4: measuring gas permeates through the catalyst-supported trap layer) and being configured on an outer surface of the measuring gas electrode (Fig. 6: showing the catalyst-supported trap layer 2B is on an outer surface of the measuring gas detecting electrode 14B), 
an electrode protection layer (Fig. 6; [0186] line 1: a diffusion resistance layer 12B) disposed between the catalyst layer and the measuring gas electrode (Fig. 6: showing the diffusion resistance layer 12B is between the catalyst-supported trap layer 2B and the measuring gas detecting electrode 14B); and
a trap layer (Fig. 6; protective trap layer 3B), configured to trap exhaust gas serving as the measuring gas ([0156] lines 1-3: measuring gas permeates through the protective trap layer into the catalyst-supported trap layer; [0153] lines 2-4: the protective trap layer has the capability of preventing the diffusion resistance layer and the measuring gas detecting electrode from being contaminated; thus trapping the contaminating substances in the measuring gas, i.e., the exhaust gas), which is arranged on an outer-surface of the catalyst layer (Fig. 6: showing the protective trap layer 3B is arranged on the outer-surface of the catalyst-supported trap layer 2B; [0152] lines 1-2: the catalyst-support trap layer is covered with a protective trap layer), the trap layer configuring an outermost layer of the gas sensor element (Fig. 6: showing the protective trap layer 3B is an outermost layer of the gas sensor element 1B).
wherein the catalyst layer is provided an assembly of catalyst particles (CP) being formed of the metal catalyst (Fig. 1-2; [0134] lines 1-4: the catalyst-supported trap layer 2 is made of a large number of metal oxide particles 21 and catalyst particles 22 supported on the metal oxide particles 21 in a uniform pattern; [0228] lines 2-4: the catalysts are composed of at least one kind selected from the group consisting of platinum and rhodium).


However, Wang teaches an NO2 sensing cell including a sensing electrode 12, a reference electrode 14 and an electrolyte layer 16 (Fig. 1; [0014] lines 2-4).  The NO2 sensing cell can generate an emf for use under non-equilibrium conditions ([0039] lines 1-3).  The sample gas is introduced to the sensing electrode and is diffused throughout the porous electrode materials ([0039] lines 4-6).  In the sensing electrode, the materials induce electrochemical reactions in the sample gas, and the difference in the electrical potential between the sensing electrode 12 and the reference electrode 14 can be measured to determine an emf ([0039] lines 6-7, 12-14).   Thus, Wang teaches void areas being formed in the measuring gas electrode ([0039] lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka by incorporating pores in the sensing electrode as taught by Wang because the sample gas would be able to diffuse throughout the porous electrode material for electrochemical reaction ([0039] lines 4-7).

Tanaka does not explicitly disclose the metal catalyst is provided as a single substance consisting of platinum and the catalyst particles having an average particle diameter in a range of 0.1 µm to 0.8 µm.
However, Atsumi teaches a gas sensor (Col. 2, line 40) which can finely control combustion by reducing deviation in λ point and suppresses peeling of an electrode-protecting layer (Col. 2, lines 40-42).  The catalytic metal is carried on the electrode-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka by using platinum as the catalyst in a form of particle with an average diameter of 0.01 to 5 µm as taught by Atsumi because the carried catalytic platinum particles with an average diameter of 0.01-5 µm suppress diffusion of hydrogen to the outer electrode layer and reduces the deviation of λ point to thereby provide the gas sensor which can precisely control the combustion of an internal combustion (Col. 9, lines 50-55).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Tanaka does not explicitly disclose a specific surface area of the metal catalyst.
However, Tomantschger teaches electrochemical gas sensor cells (Col. 1, lines 12-13), using porous electrodes which comprise at least one porous layer containing a finely dispersed high surface area suitable catalyst (Col. 7, lines 57-59).  The catalyst may be a catalytically active noble metal, such as platinum (Col. 7, lines 59-60).  The electrocatalytic activity is linked to the surface area and not the catalyst weight, so the catalyst particle are sufficiently small to obtain a high surface area (Col. 14, lines 6-8).  The surface of area of the noble metal ranges typically from 40 to 120 m2/g (Col. 14, 2/g (Col.14, lines 13-15).  The definition of “specific surface area” is evidenced in Wikipedia as “specific surface area (SAA) is a property of solids defined as the total surface area of a material per unit of mass (with units of m2/kg or m2/g) or solid or bulk volume (units of m2/m3 or m-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka by setting a range of the specific surface area of the metal catalyst as taught by Tomantschger because the electrocatalytic activity is linked to the surface area and not the catalyst weight, making the surface area is a parameter affecting the catalytic property, so that the catalyst particle should be sufficiently small to obtain a high surface area, i.e., high electrocatalytic activity (Col. 14, lines 6-8).

Tanaka and Tomantschger do not disclose the specific surface area is expressed in an equation as TC/TA: wherein TC denotes as a total surface area of the metal catalyst existing on top of a surface area of the measuring gas electrode, and TA denotes an actual surface area of the measuring gas electrode, the actual surface area of the measuring gas electrode being defined as a total surface area of the measuring gas electrode with the void areas subtracted therefrom, the void areas existing along and in the surface of the measuring gas electrode, and the specific surface area of the metal catalyst is 0.01 or more and 23 or less.
However, Tanaka teaches the average catalyst particle diameter ranging from 0.05 µm ([0097] lines 3-4: average particle diameter of a value ranging from 0.05 to 0.5 -6 to 2.9 x 10-4 g/m2 ([0101] lines 2-5), so that the catalyst is enough to adequately combusting hydrogen gas ([0103] lines 1-5) and not too close to each other in distance for causing agglutination ([0104] lines 1-5).  Moreover, the metal oxide particles have an average particle diameter of a value ranging from 1 to 50 µm and the catalyst-supported trap layer has a porosity of a value ranging from 40 to 70% with an average pore size diameter of a value ranging from 0.1 to 10 µm ([0146] lines 1-5).  Thus, the average catalyst particle diameter and the loading amount on the catalyst-supported trap layer (i.e. the catalyst carrier) with the optimized porosity and pore size would determine the TC, the total surface area of the catalyst particles, and thus determining the specific surface area express as TC/TA as claimed.  As a result, Tanaka teaches a series of parameters (e.g., the catalyst particle diameter, loading amount of the catalyst, the porosity and the average pore size of the catalyst-supported trap layer) to be optimized for the performance of the catalyst on the electrode, thus rendering the specific surface area of the metal catalyst as defined in the instant claim is either within the claimed range from 0.01 to 23 or a range that is obvious over the claimed range by optimizing the relevant parameters for optimal catalyst performance.


Regarding claim 2, Tanaka, Wang, Atsumi, and Tomantschger disclose all limitation of claim 1 as applied to claim 1.  Tanaka further discloses the assembly of catalyst particles are loaded onto particles of the carriers (Fig. 1-2; [0134] lines 3-4: catalyst particles 22 supported on the metal oxide particles 21).
Tanaka, Wang, Atsumi, and Tomantschger do not explicitly disclose the loaded ratio of the metal catalyst is in a range of 0.1 to 3% mass weight.
However, Tanaka teaches the amount of catalyst particles 22, supported in the catalyst-supported trap layer 2, is set to lie in a value ranging from 0.1 to 2 wt% with respect to a gross weight of the catalyst-supported trap layer 2 ([0134] lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Wang, Atsumi, and Tomantschger by loading the metal catalyst with a loaded ratio between 0.1 to 3% mass weight because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 3, Tanaka, Wang, Atsumi, and Tomantschger disclose all limitation of claim 1 as applied to claim 1.  Tanaka, Wang, Atsumi, and Tomantschger do not explicitly disclose the catalyst layer has a layer thickness in a range of 10 µm to 60 µm and a porosity in a range of 20% to 60%.
However, Tanaka teaches the catalyst-supported trap layer 2 has a thickness of a value ranging from 20 to 200 µm ([0134] lines 4-6).  The catalyst-supported trap layer 2 has a porosity of a value ranging from 40 to 70% ([0146] lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Wang, Atsumi, and Tomantschger by setting the thickness of the catalyst layer in a range of 10 µm to 60 µm and the porosity in a range of 20% to 60% because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 6, Tanaka, Wang, Atsumi, and Tomantschger disclose all limitation of claim 2 as applied to claim 2.  Tanaka, Wang, Atsumi, and Tomantschger do not explicitly disclose the catalyst layer has a layer thickness in a range of 10 µm to 60 µm and a porosity in a range of 20% to 60%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Wang, Atsumi, and Tomantschger by setting the thickness of the catalyst layer in a range of 10 µm to 60 µm and the porosity in a range of 20% to 60% because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 11, Tanaka, Wang, Atsumi, and Tomantschger disclose all limitation of claim 1 as applied to claim 1.  Tanaka further disclose the catalyst layer (Fig. 6; [0186] lines 3-4: a catalyst-supported trap layer 2B) permeates the components contained in the measuring gas through the catalyst layer to reach the measuring gas electrode (Fig. 4; [0156] lines 1-3: measuring gas permeates through the protective trap layer into the catalyst-supported trap layer; [0158] lines 1-4: passing across the catalyst-supported trap layer 2, traveling through the diffusion resistance layer and arrives at the measuring gas detecting electrode).
Tanaka, Wang, Atsumi, and Tomantschger do not explicitly disclose the catalyst layer is configured to, adsorb CO and NO components contained in the measuring gas, whereby the catalyst layer adsorbs higher quantity of the CO component than the NO 
However, Atsumi teaches the carried catalytic metal is made of platinum (Col. 9, lines 42-43), a single substance consisting of platinum, the same as disclosed in the instant invention (Specification, page 12, line 10: the metal catalyst Pt as a single substance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Wang, and Tomantschger by utilizing platinum as the catalyst as taught by Atsumi.  The suggestion for doing so would have been that platinum is a suitable material for being a catalytic material for a gas sensor and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Further, the catalyst layer consisting of the same material, i.e., a single substance of Pt, must have the same catalytic properties, i.e., adsorbing CO and NO components contained in the measuring gas and adsorbing higher quantity of the CO component than the NO component, and necessarily resulting in higher quantity of the NO component permeating through the catalyst layer to reach the measuring gas electrode than the CO component.

The designation of “CO and NO components contained in the measuring gas” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claim 12, Tanaka teaches the electrode protection layer (Fig. 6; [0186] line 1: a diffusion resistance layer 12B) is a porous ceramic layer consisting of an oxide compound which contains aluminum (Al) ([0170] lines 1-2: the diffusion resistance layer 12 comprises a porous body made of alumina; here alumina is an oxide compound of Al).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Wang, Atsumi, and Tomantschger, and further in view of Hotta (U.S. Patent Pub. 2002/0060152), provided in IDS filed on May 11, 2018.
Regarding claim 5, Tanaka, Wang, Atsumi, and Tomantschger disclose all limitations of claim 1 as described to claim 1.  Tanaka, Wang, Atsumi, and Tomantschger do not explicitly disclose the electrode protection layer has a layer thickness which is equal to or greater than 60 µm, and a porosity which is equal to or less than the porosity of the catalyst layer.
However, Hotta teaches an oxygen sensor element including a hollow solid electrolyte body with a target gas electrode and a reference gas electrode disposed on two opposite surfaces of the solid electrolyte body ([0033] lines 1-10).  Hotta teaches the target gas electrode formed on an electrode protective layer which is covered with catalytic layer and a catalytic protective layer ([0034] lines 1-3).  The electrode 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka, Wang, Atsumi, and Tomantschger by using a less porous electrode protection layer with a greater thickness with respect to the catalyst layer as taught by Hotta because test samples with the porosity between 6 and 15% and the thickness between 100 and 250 µm show smaller shift in λ-point, i.e. producing a sensor signal accurately at a quick response rate ([0006] lines 18-20), and are excellent in output quality before and after the durability test ([0074] lines 5-9).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the electrode protection layer, the trap layer, and the catalyst layer of claim 1 are not obvious in-view of the diffusion resistance layer, the protective trap layer, and the catalyst support layer according to the teaching of Tanaka (page 8, para. 7).  This argument is unpersuasive because the amended claim 1 recites a measuring gas electrode (Tanaka, Fig. 6: 14B), a catalyst layer (Fig. 6: 2B), an electrode protection layer (Fig. 6: 12B) disposed between the catalyst layer and the 
Applicant argues the connection between the porous material disclosed in Wang and the void areas of claim 1 of the present application in unfounded (page 9, para. 2) because the present disclosure claims the void areas are subtracted therefrom, and the configuration of subtracting the void areas from the total surface area to obtain an actual surface area of the measuring gas electrode in order to calculate the specific surface area of the catalyst (page 9, para. 3).  This argument is unpersuasive because Wang is relied on teach the limitation “void areas being formed in the measuring gas electrode,” not the calculation of actual surface area of the measuring gas electrode and the specific surface area of the catalyst.  Here, Wang teaches the sample gas is introduced to the sensing electrode and is diffused throughout the porous electrode material, which induce electrochemical reactions in the sample gas (Wang, [0039] lines 4-7).  Thus, it would have been obvious to one of ordinary skill in the art to modify the gas sensor of Tanaka by incorporating voids in the measuring gas electrode as taught by Wang because the sample gas would be able to diffuse throughout the porous electrode material for electrochemical reaction ([0039] lines 4-7).
Applicant argues the “specific surface area” in the present disclosure should be considered in view of TA/TC as defined in claim 1, rather than an individual element (page 10, para. 1, lines 1-2).  This argument is unpersuasive because Tomantschger is relied on to teach that “specific surface area” of the metal catalyst in a gas sensor, 
Applicant argues the equation of TC/TA is not disclosed in the cited prior art (page 10, section C4: TA/TC Equation).  Fig. 17-18 provide the evidence of the criticality of the specific surfaced area of the metal catalyst being 0.01 or more (page 13: Fig. 17 and Supplement Fig. 1) and 23 or less (page 14: Fig. 18 and Supplement Fig. 2) as claimed in claim 1 (page 12, para. 2, lines 2-4).  This argument is unpersuasive because Tomantschger teaches the electrocatalytic activity is linked to the surface area (Tomantschger, Col. 14, lines 7-8), making it a result-effective variable for catalytic activity, and Tanaka teaches a series of parameters (e.g., the catalyst particle diameter, loading amount of the catalyst, the porosity and the average pore size of the catalyst-supported trap layer) to be optimized for enhancing the performance of the catalyst on the electrode.  The average catalyst particle diameter and the loading amount on the catalyst-supported trap layer (i.e. the catalyst carrier) with the optimized porosity and pore size would determine the TC, the total surface area of the catalyst particles, and thus determining the specific surface area express as TC/TA as claimed.  Thus, it would have been obvious to one of ordinary skill in the art to modified Tanaka and Tomantschger by substituting the parameters of Tanaka and/or Tomantschger to be optimized with the parameter, TC/TA, as claimed because optimization within prior art 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795